DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed March 18, 2022 has been entered. Claims 1-19 remain pending in the application.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claims are presently being interpreted under 35 U.S.C. 112(f).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pantelopoulos et al. (US 2017/0209053 A1) (hereinafter – Pantelopoulos) in view of Nuovo et al. (US 9592007 B2) (hereinafter – Nuovo).

Regarding claim 1, Pantelopoulos discloses A biological information measuring apparatus comprising a sensing apparatus and a calibration device, the calibration device comprising (Abstract and entire document):
a measuring device configured to intermittently measure first biological information (FIG. 3A and para. [0113], “Using the proximal wave data obtained using the ECG electrodes and the distal wave data from obtained using the PPG sensors, PTT values may be estimated.”);
first processing circuitry coupled to a first memory, the first processing circuitry configured to calculate calibration position information on a position of the calibration device (Para. [0116], “Different sensors such accelerometers, pressure sensors, or gyroscopes (measuring ballistocardiography or BCG) can be used to acquire the origin of the pressure wave. The pressure sensors may include a force sensor, force sensitive resistor, mechanical sensor, load sensor, load cell, strain gauge, piezo sensor, membrane potentiometer, or any other suitable pressure sensors.” See also para. [0167], “The inertial sensor can also be used, either alone or in combination with other sensors, the position or orientation of the user's body part to which the device is attached (e.g., the orientation or position of the user's wrist or arm). In some implementations, such information may be used to calibrate the PPG and/or taken into account in PWA.”); and
a transmitter configured to transmit the calibration position information and data including the first biological information to the sensing apparatus, the sensing apparatus comprising (Para. [0159], “In such cases, the biometric monitoring device may communicate with these external devices using wired or wireless communications connections.”)b:
a receiver configured to receive the first biological information and the calibration position information (Para. [0159], “In such cases, the biometric monitoring device may communicate with these external devices using wired or wireless communications connections.”);
a detector configured to detect a pulse wave continuously in time (FIG. 3A and para. [0113], “Using the proximal wave data obtained using the ECG electrodes and the distal wave data from obtained using the PPG sensors, PTT values may be estimated.”); and
second processing circuitry coupled to a second memory, the processing circuitry configured to calibrate the pulse wave based on the first biological information and calculates second biological information based on the calibrated pulse wave, calculate sensor position information on a position of the sensing apparatus (Para. [0116], “Different sensors such accelerometers, pressure sensors, or gyroscopes (measuring ballistocardiography or BCG) can be used to acquire the origin of the pressure wave. The pressure sensors may include a force sensor, force sensitive resistor, mechanical sensor, load sensor, load cell, strain gauge, piezo sensor, membrane potentiometer, or any other suitable pressure sensors.” See also para. [0167], “The inertial sensor can also be used, either alone or in combination with other sensors, the position or orientation of the user's body part to which the device is attached (e.g., the orientation or position of the user's wrist or arm). In some implementations, such information may be used to calibrate the PPG and/or taken into account in PWA.”), and
determine whether or not the sensing  apparatus and the calibration device are being worn on an identical biological site based on the sensor position information and the calibration position information (Para. [0167], “The inertial sensor can also be used, either alone or in combination with other sensors, the position or orientation of the user's body part to which the device is attached (e.g., the orientation or position of the user's wrist or arm). In some implementations, such information may be used to calibrate the PPG and/or taken into account in PWA.” See also para. [0083], “For instance, a proximal pulse wave may be represented by PPG data collected from the chest of the upper arm, and a distal pulse wave may be represented by PPG data collected at the wrist or the foot. The arrival time of the pulse wave may be measured by various physiological sensors or data graphical representations.” The transit time depends on the distance between the sensors which is calculated using inertial sensors and position information.),
Pantelopoulos fails to disclose wherein the second processing circuity gives warning when the sensing apparatus and the calibration device are not being worn on the identical biological site. 
However, in the same field of endeavor, Nuovo teaches wherein the second processing circuity gives warning when the sensing apparatus and the calibration device are not being worn on the identical biological site (Col. 16 line 55 – Col. 17 line 6, “one or more of the sensor units 1528 may be rotatable, manually or automatically, in the same or opposite rotational directions and the sensor units 1528 may be in sync or out of sync relative to each other depending on the application. Rotation of the sensor units 1528 may occur either individually, in combination with other sensor units 1528 or the sensor module 1516, as illustrated in FIG. 15, sensor module 1616, as illustrated in FIG. 16, may be moved along the track of the band 1512 having a clasp 1534 as illustrated in FIG. 15, and 1612 having a clasp 1634 as illustrated in FIG. 16, and the sensor units 1628 rotated.” Automatic adjustment to the correct sensor site is warning they were incorrectly placed at least momentarily).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Pantelopoulos to include a specific force range as taught by Nuovo in order to align the sensor units to ensure improved physiological measurements (Col. 16 line 55 – Col. 17 line 6, “Such rotation may facilitate refined positioning of the sensor units 1628 for improved comfort or improved physiological measurements depending on the body part.”).
Regarding claim 2, Pantelopoulos and Nuovo teach The apparatus according to claim 1, wherein the first processing circuitry and the second processing circuitry comprise an acceleration sensor and an atmospheric pressure sensor (Para. [0130], “In some implementations, the system utilizes inertial sensors to determine that the user has been stationary during the calibration process and that changes in PPG amplitude are not due to hand motions and changing hydrostatic pressure. When these conditions are met, the process automatically proceeds to take a calibration blood pressure measurement.”).
Regarding claim 3, Pantelopoulos and Nuovo teach The apparatus according to claim 2, wherein the second processing circuitry is configured to determine that the sensing apparatus and the calibration device are worn on an identical biological site if a difference in acceleration of the acceleration sensor between the first processing circuitry and the second processing circuitry during a period of time is equal to or below a first threshold value, and if a difference in atmospheric pressure of the atmospheric pressure sensor between the first processing circuitry and the second processing circuitry during the period of time is equal to or below a second threshold value (Para. [0130], “In some implementations, the system utilizes inertial sensors to determine that the user has been stationary during the calibration process and that changes in PPG amplitude are not due to hand motions and changing hydrostatic pressure. When these conditions are met, the process automatically proceeds to take a calibration blood pressure measurement.”).
Regarding claim 4, Pantelopoulos and Nuovo teach The apparatus according to claim 1, wherein the second processing circuitry is further configured to determine whether or not a difference between an amplitude value of a pulse wave detected by the detector before or after a period of time during which the calibration device measures the first biological information, and a minimum amplitude value of the pulse wave detected by the detector during the period of time is equal to or greater than a threshold value, and make a notification of incorrect manner of wearing if the difference is determined as being smaller than the threshold value (Para. [0130], “In some implementations, based on determining that an amplitude of the PPG data has decreased in the time period by more than a threshold value, the system automatically proceed to take a calibration blood pressure measurement using the calibration blood pressure measuring device.”).
Regarding claim 5, Pantelopoulos and Nuovo teach The apparatus according to claim 1, wherein the calibration device further comprises a cuff configured to be worn on a living body during measurement of the first biological information by the measuring device, and configured to expand and contract in volume (Para. [0124], “Another embodiment would be to use an inflatable-bladder arm cuff in combination with the above PTT measurement techniques for measuring proximal (pulse origination) time. The arm cuff could be used to gather a pressure measurement for estimating the distal pulse arrival time.”), 
the second processing circuitry is further configured to determine whether or not a difference between an amplitude value of a pulse wave detected by the detector before or after a period of time during which the calibration device measures the first biological information, and an amplitude value of the pulse wave detected by the detector when the cuff expands to the maximum during the period of time is equal to or greater than a threshold value, and  make a notification of incorrect manner of wearing if the difference is determined as being smaller than the threshold value (Para. [0130], “In some implementations, based on determining that an amplitude of the PPG data has decreased in the time period by more than a threshold value, the system automatically proceed to take a calibration blood pressure measurement using the calibration blood pressure measuring device.”).
Regarding claim 6, Pantelopoulos discloses A biological information measuring apparatus comprising a sensing apparatus and a calibration device, the calibration device comprising (Abstract and entire document):
a measuring device configured to intermittently measure first biological information (FIG. 3A and para. [0113], “Using the proximal wave data obtained using the ECG electrodes and the distal wave data from obtained using the PPG sensors, PTT values may be estimated.”); and
a transmitter configured to transmit data including the first biological information, the sensing apparatus comprising (Para. [0159], “In such cases, the biometric monitoring device may communicate with these external devices using wired or wireless communications connections.”):
a receiver configured to receive the data (Para. [0159], “In such cases, the biometric monitoring device may communicate with these external devices using wired or wireless communications connections.”);
a detector configured to detect a pulse wave continuously in time (FIG. 3A and para. [0113], “Using the proximal wave data obtained using the ECG electrodes and the distal wave data from obtained using the PPG sensors, PTT values may be estimated.”); and
 processing circuitry coupled to a memory, the processing circuitry configured to determine whether or not a difference between an amplitude value of a pulse wave detected by the detector before or after a period of time during which the calibration device measures the first biological information, and a minimum amplitude value of the pulse wave detected by the detector during the period of time is equal to or greater than a threshold value (Para. [0130], “In some implementations, based on determining that an amplitude of the PPG data has decreased in the time period by more than a threshold value, the system automatically proceed to take a calibration blood pressure measurement using the calibration blood pressure measuring device.”), and
 calibrate the pulse wave based on the first biological information and calculate second biological information based on the calibrated pulse wave if it is determined that the difference is equal to or greater than the threshold value (Para. [0130], “In some implementations, based on determining that an amplitude of the PPG data has decreased in the time period by more than a threshold value, the system automatically proceed to take a calibration blood pressure measurement using the calibration blood pressure measuring device.”),
Pantelopoulos fails to disclose wherein the second processing circuity gives warning when the sensing apparatus and the calibration device are not being worn on the identical biological site. 
However, in the same field of endeavor, Nuovo teaches wherein the second processing circuity gives warning when the sensing apparatus and the calibration device are not being worn on the identical biological site (Col. 16 line 55 – Col. 17 line 6, “one or more of the sensor units 1528 may be rotatable, manually or automatically, in the same or opposite rotational directions and the sensor units 1528 may be in sync or out of sync relative to each other depending on the application. Rotation of the sensor units 1528 may occur either individually, in combination with other sensor units 1528 or the sensor module 1516, as illustrated in FIG. 15, sensor module 1616, as illustrated in FIG. 16, may be moved along the track of the band 1512 having a clasp 1534 as illustrated in FIG. 15, and 1612 having a clasp 1634 as illustrated in FIG. 16, and the sensor units 1628 rotated.” Automatic adjustment to the correct sensor site is warning they were incorrectly placed at least momentarily).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Pantelopoulos to include a specific force range as taught by Nuovo in order to align the sensor units to ensure improved physiological measurements (Col. 16 line 55 – Col. 17 line 6, “Such rotation may facilitate refined positioning of the sensor units 1628 for improved comfort or improved physiological measurements depending on the body part.”).
Regarding claim 7, Pantelopoulos discloses A biological information measuring apparatus comprising a sensing apparatus and a calibration device, the calibration device comprising (Abstract and entire document):
 a measuring device configured to intermittently measure first biological information (FIG. 3A and para. [0113], “Using the proximal wave data obtained using the ECG electrodes and the distal wave data from obtained using the PPG sensors, PTT values may be estimated.”);
 a cuff configured to be worn on a living body when the measuring device measures the first biological  information, and configured to expand and then contract in volume (Para. [0124], “Another embodiment would be to use an inflatable-bladder arm cuff in combination with the above PTT measurement techniques for measuring proximal (pulse origination) time. The arm cuff could be used to gather a pressure measurement for estimating the distal pulse arrival time.”);
and a transmitter configured to transmit data including the first biological information and information on expansion of the cuff, the sensing apparatus comprising (Para. [0159], “In such cases, the biometric monitoring device may communicate with these external devices using wired or wireless communications connections.”):
a receiver configured to receive the data (Para. [0159], “In such cases, the biometric monitoring device may communicate with these external devices using wired or wireless communications connections.”);
 a detector configured to detect a pulse wave continuously in time (FIG. 3A and para. [0113], “Using the proximal wave data obtained using the ECG electrodes and the distal wave data from obtained using the PPG sensors, PTT values may be estimated.”); and
processing circuitry coupled to a memory, the processing circuitry configured to determine whether or not a difference between an amplitude value of a pulse wave detected by the detector before or after a period of time during which the calibration device measures the first biological information, and an amplitude value of the pulse wave detected by the detector when the cuff expands to the maximum during the period of time is equal to or greater than a threshold value (Para. [0130], “In some implementations, based on determining that an amplitude of the PPG data has decreased in the time period by more than a threshold value, the system automatically proceed to take a calibration blood pressure measurement using the calibration blood pressure measuring device.”), and
calibrate the pulse wave based on the first biological information and calculate second biological information based on the calibrated pulse wave if it is determined that the difference is equal to or greater than the threshold value (Para. [0130], “In some implementations, based on determining that an amplitude of the PPG data has decreased in the time period by more than a threshold value, the system automatically proceed to take a calibration blood pressure measurement using the calibration blood pressure measuring device.”),
Pantelopoulos fails to disclose wherein the second processing circuity gives warning when the sensing apparatus and the calibration device are not being worn on the identical biological site. 
However, in the same field of endeavor, Nuovo teaches wherein the second processing circuity gives warning when the sensing apparatus and the calibration device are not being worn on the identical biological site (Col. 16 line 55 – Col. 17 line 6, “one or more of the sensor units 1528 may be rotatable, manually or automatically, in the same or opposite rotational directions and the sensor units 1528 may be in sync or out of sync relative to each other depending on the application. Rotation of the sensor units 1528 may occur either individually, in combination with other sensor units 1528 or the sensor module 1516, as illustrated in FIG. 15, sensor module 1616, as illustrated in FIG. 16, may be moved along the track of the band 1512 having a clasp 1534 as illustrated in FIG. 15, and 1612 having a clasp 1634 as illustrated in FIG. 16, and the sensor units 1628 rotated.” Automatic adjustment to the correct sensor site is warning they were incorrectly placed at least momentarily).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Pantelopoulos to include a specific force range as taught by Nuovo in order to align the sensor units to ensure improved physiological measurements (Col. 16 line 55 – Col. 17 line 6, “Such rotation may facilitate refined positioning of the sensor units 1628 for improved comfort or improved physiological measurements depending on the body part.”).
Regarding claim 8, Pantelopoulos and Nuovo teach The apparatus according to claim 1, wherein the measuring device is configured to measure the first biological information with higher precision than second biological information obtained from the second processing circuitry (Para. [0283], “The use of multiple sensors may also improve the accuracy and/or precision of biometric measurements over the accuracy and/or precision of a single sensor.” Since the calibration information is used for higher precision it is reasonable to say it is more precise.).
Regarding claim 9, Pantelopoulos and Nuovo teach The apparatus according to claim 6, wherein the measuring device is configured to measure the first biological information with higher precision than second biological information obtained from the processing circuitry (Para. [0283], “The use of multiple sensors may also improve the accuracy and/or precision of biometric measurements over the accuracy and/or precision of a single sensor.” Since the calibration information is used for higher precision it is reasonable to say it is more precise.).
Regarding claim 10, Pantelopoulos and Nuovo teach The apparatus according to claim 7, wherein the measuring device is configured to measure the first biological information with higher precision than second biological information obtained from the processing circuitry (Para. [0283], “The use of multiple sensors may also improve the accuracy and/or precision of biometric measurements over the accuracy and/or precision of a single sensor.” Since the calibration information is used for higher precision it is reasonable to say it is more precise.).
Regarding claim 11, Pantelopoulos and Nuovo teach The apparatus according to claim 1, wherein the detector is configured to detect the pulse wave beat by beat, and the first biological information and the second biological information are blood pressures (Abstract, “Disclosed are devices and methods for estimating blood pressure, which implement a pulse-transit-time-based blood pressure model that can be calibrated. Some implementations provide reliable and user friendly means for calibrating the blood pressure model using blood pressure perturbation methods and multiple sensors.”).
Regarding claim 12, Pantelopoulos and Nuovo teach The apparatus according to claim 6, wherein the detector is configured to detect the pulse wave beat by beat, and the first biological information and the second biological information are blood pressures (Abstract, “Disclosed are devices and methods for estimating blood pressure, which implement a pulse-transit-time-based blood pressure model that can be calibrated. Some implementations provide reliable and user friendly means for calibrating the blood pressure model using blood pressure perturbation methods and multiple sensors.”).
Regarding claim 13, Pantelopoulos and Nuovo teach The apparatus according to claim 7, wherein the detector is configured to detect the pulse wave beat by beat, and the first biological information and the second biological information are blood pressures (Abstract, “Disclosed are devices and methods for estimating blood pressure, which implement a pulse-transit-time-based blood pressure model that can be calibrated. Some implementations provide reliable and user friendly means for calibrating the blood pressure model using blood pressure perturbation methods and multiple sensors.”).
Regarding claim 14, Pantelopoulos discloses A method of measuring biological information in a biological information measuring apparatus comprising a sensing apparatus and a calibration device, the method comprising (Abstract and entire document):
in the calibration device, intermittently measuring first biological  information (FIG. 3A and para. [0113], “Using the proximal wave data obtained using the ECG electrodes and the distal wave data from obtained using the PPG sensors, PTT values may be estimated.”);
calculating calibration position information on a position of the calibration device (Para. [0116], “Different sensors such accelerometers, pressure sensors, or gyroscopes (measuring ballistocardiography or BCG) can be used to acquire the origin of the pressure wave. The pressure sensors may include a force sensor, force sensitive resistor, mechanical sensor, load sensor, load cell, strain gauge, piezo sensor, membrane potentiometer, or any other suitable pressure sensors.” See also para. [0167], “The inertial sensor can also be used, either alone or in combination with other sensors, the position or orientation of the user's body part to which the device is attached (e.g., the orientation or position of the user's wrist or arm). In some implementations, such information may be used to calibrate the PPG and/or taken into account in PWA.”); and
transmitting the calibration position information and data including the first biological information to the sensing apparatus, in the sensing apparatus, receiving the first biological information and the calibration position information (Para. [0159], “In such cases, the biometric monitoring device may communicate with these external devices using wired or wireless communications connections.”);
detecting a pulse wave continuously in time (FIG. 3A and para. [0113], “Using the proximal wave data obtained using the ECG electrodes and the distal wave data from obtained using the PPG sensors, PTT values may be estimated.”);
calibrating the pulse wave based on the first biological information (Para. [0116], “Different sensors such accelerometers, pressure sensors, or gyroscopes (measuring ballistocardiography or BCG) can be used to acquire the origin of the pressure wave. The pressure sensors may include a force sensor, force sensitive resistor, mechanical sensor, load sensor, load cell, strain gauge, piezo sensor, membrane potentiometer, or any other suitable pressure sensors.” See also para. [0167], “The inertial sensor can also be used, either alone or in combination with other sensors, the position or orientation of the user's body part to which the device is attached (e.g., the orientation or position of the user's wrist or arm). In some implementations, such information may be used to calibrate the PPG and/or taken into account in PWA.”);
 calculating second biological information based on the calibrated pulse wave (Para. [0116], “Different sensors such accelerometers, pressure sensors, or gyroscopes (measuring ballistocardiography or BCG) can be used to acquire the origin of the pressure wave. The pressure sensors may include a force sensor, force sensitive resistor, mechanical sensor, load sensor, load cell, strain gauge, piezo sensor, membrane potentiometer, or any other suitable pressure sensors.” See also para. [0167], “The inertial sensor can also be used, either alone or in combination with other sensors, the position or orientation of the user's body part to which the device is attached (e.g., the orientation or position of the user's wrist or arm). In some implementations, such information may be used to calibrate the PPG and/or taken into account in PWA.”);
calculating sensor position information on a position of the sensing apparatus (Para. [0167], “The inertial sensor can also be used, either alone or in combination with other sensors, the position or orientation of the user's body part to which the device is attached (e.g., the orientation or position of the user's wrist or arm). In some implementations, such information may be used to calibrate the PPG and/or taken into account in PWA.” See also para. [0083], “For instance, a proximal pulse wave may be represented by PPG data collected from the chest of the upper arm, and a distal pulse wave may be represented by PPG data collected at the wrist or the foot. The arrival time of the pulse wave may be measured by various physiological sensors or data graphical representations.” The transit time depends on the distance between the sensors which is calculated using inertial sensors and position information.); and
determining whether or not the sensing apparatus and the calibration device are worn on an identical biological site based on the sensor position information and the calibration position information (Para. [0167], “The inertial sensor can also be used, either alone or in combination with other sensors, the position or orientation of the user's body part to which the device is attached (e.g., the orientation or position of the user's wrist or arm). In some implementations, such information may be used to calibrate the PPG and/or taken into account in PWA.” See also para. [0083], “For instance, a proximal pulse wave may be represented by PPG data collected from the chest of the upper arm, and a distal pulse wave may be represented by PPG data collected at the wrist or the foot. The arrival time of the pulse wave may be measured by various physiological sensors or data graphical representations.” The transit time depends on the distance between the sensors which is calculated using inertial sensors and position information.),
Pantelopoulos fails to disclose wherein the second processing circuity gives warning when the sensing apparatus and the calibration device are not being worn on the identical biological site. 
However, in the same field of endeavor, Nuovo teaches wherein the second processing circuity gives warning when the sensing apparatus and the calibration device are not being worn on the identical biological site (Col. 16 line 55 – Col. 17 line 6, “one or more of the sensor units 1528 may be rotatable, manually or automatically, in the same or opposite rotational directions and the sensor units 1528 may be in sync or out of sync relative to each other depending on the application. Rotation of the sensor units 1528 may occur either individually, in combination with other sensor units 1528 or the sensor module 1516, as illustrated in FIG. 15, sensor module 1616, as illustrated in FIG. 16, may be moved along the track of the band 1512 having a clasp 1534 as illustrated in FIG. 15, and 1612 having a clasp 1634 as illustrated in FIG. 16, and the sensor units 1628 rotated.” Automatic adjustment to the correct sensor site is warning they were incorrectly placed at least momentarily).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Pantelopoulos to include a specific force range as taught by Nuovo in order to align the sensor units to ensure improved physiological measurements (Col. 16 line 55 – Col. 17 line 6, “Such rotation may facilitate refined positioning of the sensor units 1628 for improved comfort or improved physiological measurements depending on the body part.”).
Regarding claim 15, Pantelopoulos discloses A method of measuring biological information in a biological information measuring apparatus comprising a sensing apparatus and a calibration device, the method comprising (Abstract and entire document):
in the calibration device, intermittently measuring first biological information (FIG. 3A and para. [0113], “Using the proximal wave data obtained using the ECG electrodes and the distal wave data from obtained using the PPG sensors, PTT values may be estimated.”); and
transmitting data including the first biological information, in the sensing apparatus, receiving the data (Para. [0159], “In such cases, the biometric monitoring device may communicate with these external devices using wired or wireless communications connections.”);
detecting a pulse wave continuously in time (FIG. 3A and para. [0113], “Using the proximal wave data obtained using the ECG electrodes and the distal wave data from obtained using the PPG sensors, PTT values may be estimated.”);
determining whether or not a difference between an amplitude value of a pulse wave detected before or after a period of time during which the calibration device measures the first biological information, and a minimum amplitude value of the pulse wave detected during said period of time is equal to or greater than a threshold value (Para. [0130], “In some implementations, based on determining that an amplitude of the PPG data has decreased in the time period by more than a threshold value, the system automatically proceed to take a calibration blood pressure measurement using the calibration blood pressure measuring device.”); and
calibrating the pulse wave based on the first biological information and calculating second biological information based on the calibrated pulse wave if it is determined that the difference is equal to or greater than the threshold value (Para. [0130], “In some implementations, based on determining that an amplitude of the PPG data has decreased in the time period by more than a threshold value, the system automatically proceed to take a calibration blood pressure measurement using the calibration blood pressure measuring device.”),
Pantelopoulos fails to disclose wherein the second processing circuity gives warning when the sensing apparatus and the calibration device are not being worn on the identical biological site. 
However, in the same field of endeavor, Nuovo teaches wherein the second processing circuity gives warning when the sensing apparatus and the calibration device are not being worn on the identical biological site (Col. 16 line 55 – Col. 17 line 6, “one or more of the sensor units 1528 may be rotatable, manually or automatically, in the same or opposite rotational directions and the sensor units 1528 may be in sync or out of sync relative to each other depending on the application. Rotation of the sensor units 1528 may occur either individually, in combination with other sensor units 1528 or the sensor module 1516, as illustrated in FIG. 15, sensor module 1616, as illustrated in FIG. 16, may be moved along the track of the band 1512 having a clasp 1534 as illustrated in FIG. 15, and 1612 having a clasp 1634 as illustrated in FIG. 16, and the sensor units 1628 rotated.” Automatic adjustment to the correct sensor site is warning they were incorrectly placed at least momentarily).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Pantelopoulos to include a specific force range as taught by Nuovo in order to align the sensor units to ensure improved physiological measurements (Col. 16 line 55 – Col. 17 line 6, “Such rotation may facilitate refined positioning of the sensor units 1628 for improved comfort or improved physiological measurements depending on the body part.”).
Regarding claim 16, Pantelopoulos discloses A method of measuring biological information in a biological information measuring apparatus, comprising a sensing apparatus and a calibration device, the method comprising (Abstract and entire document):
 in the calibration device, intermittently measuring first biological information (FIG. 3A and para. [0113], “Using the proximal wave data obtained using the ECG electrodes and the distal wave data from obtained using the PPG sensors, PTT values may be estimated.”); and
transmitting data including the first biological information and information on expansion of a cuff, the cuff being configured to be worn on a living body when the first biological information is measured, the cuff being configured to expand and then contract in volume, in the sensing apparatus, receiving the data (Para. [0159], “In such cases, the biometric monitoring device may communicate with these external devices using wired or wireless communications connections.”);
detecting a pulse wave continuously in time (FIG. 3A and para. [0113], “Using the proximal wave data obtained using the ECG electrodes and the distal wave data from obtained using the PPG sensors, PTT values may be estimated.”);
determining whether or not a difference between an amplitude value of a pulse wave detected before or after a period of time during which the calibration device measures the first biological information, and an amplitude value of the pulse wave detected when the cuff expands to the maximum during said period of time is equal to or greater than a threshold value (Para. [0130], “In some implementations, based on determining that an amplitude of the PPG data has decreased in the time period by more than a threshold value, the system automatically proceed to take a calibration blood pressure measurement using the calibration blood pressure measuring device.”); and
calibrating the pulse wave based on the first biological information and calculate second biological information based on the calibrated pulse wave if it is determined that the difference is equal to or greater than the threshold value (Para. [0130], “In some implementations, based on determining that an amplitude of the PPG data has decreased in the time period by more than a threshold value, the system automatically proceed to take a calibration blood pressure measurement using the calibration blood pressure measuring device.”),
Pantelopoulos fails to disclose wherein the second processing circuity gives warning when the sensing apparatus and the calibration device are not being worn on the identical biological site. 
However, in the same field of endeavor, Nuovo teaches wherein the second processing circuity gives warning when the sensing apparatus and the calibration device are not being worn on the identical biological site (Col. 16 line 55 – Col. 17 line 6, “one or more of the sensor units 1528 may be rotatable, manually or automatically, in the same or opposite rotational directions and the sensor units 1528 may be in sync or out of sync relative to each other depending on the application. Rotation of the sensor units 1528 may occur either individually, in combination with other sensor units 1528 or the sensor module 1516, as illustrated in FIG. 15, sensor module 1616, as illustrated in FIG. 16, may be moved along the track of the band 1512 having a clasp 1534 as illustrated in FIG. 15, and 1612 having a clasp 1634 as illustrated in FIG. 16, and the sensor units 1628 rotated.” Automatic adjustment to the correct sensor site is warning they were incorrectly placed at least momentarily).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Pantelopoulos to include a specific force range as taught by Nuovo in order to align the sensor units to ensure improved physiological measurements (Col. 16 line 55 – Col. 17 line 6, “Such rotation may facilitate refined positioning of the sensor units 1628 for improved comfort or improved physiological measurements depending on the body part.”).
Regarding claim 17, Pantelopoulos discloses A non-transitory computer readable medium storing a computer program which is executed by a computer comprising a sensing apparatus and a calibration device, the computer program causing the computer to perform (Abstract and entire document):
intermittently measuring first biological information (FIG. 3A and para. [0113], “Using the proximal wave data obtained using the ECG electrodes and the distal wave data from obtained using the PPG sensors, PTT values may be estimated.”);
  calculating calibration position information on a position of the calibration device (Para. [0116], “Different sensors such accelerometers, pressure sensors, or gyroscopes (measuring ballistocardiography or BCG) can be used to acquire the origin of the pressure wave. The pressure sensors may include a force sensor, force sensitive resistor, mechanical sensor, load sensor, load cell, strain gauge, piezo sensor, membrane potentiometer, or any other suitable pressure sensors.” See also para. [0167], “The inertial sensor can also be used, either alone or in combination with other sensors, the position or orientation of the user's body part to which the device is attached (e.g., the orientation or position of the user's wrist or arm). In some implementations, such information may be used to calibrate the PPG and/or taken into account in PWA.”);
transmitting the calibration position information and data including the first biological information to the sensing apparatus (Para. [0159], “In such cases, the biometric monitoring device may communicate with these external devices using wired or wireless communications connections.”);
receiving the first biological information and the calibration position information (Para. [0159], “In such cases, the biometric monitoring device may communicate with these external devices using wired or wireless communications connections.”);
detecting a pulse wave continuously in time (FIG. 3A and para. [0113], “Using the proximal wave data obtained using the ECG electrodes and the distal wave data from obtained using the PPG sensors, PTT values may be estimated.”);
calibrating the pulse wave based on the first biological information (Para. [0116], “Different sensors such accelerometers, pressure sensors, or gyroscopes (measuring ballistocardiography or BCG) can be used to acquire the origin of the pressure wave. The pressure sensors may include a force sensor, force sensitive resistor, mechanical sensor, load sensor, load cell, strain gauge, piezo sensor, membrane potentiometer, or any other suitable pressure sensors.” See also para. [0167], “The inertial sensor can also be used, either alone or in combination with other sensors, the position or orientation of the user's body part to which the device is attached (e.g., the orientation or position of the user's wrist or arm). In some implementations, such information may be used to calibrate the PPG and/or taken into account in PWA.”);
calculating second biological information based on the calibrated pulse wave (Para. [0116], “Different sensors such accelerometers, pressure sensors, or gyroscopes (measuring ballistocardiography or BCG) can be used to acquire the origin of the pressure wave. The pressure sensors may include a force sensor, force sensitive resistor, mechanical sensor, load sensor, load cell, strain gauge, piezo sensor, membrane potentiometer, or any other suitable pressure sensors.” See also para. [0167], “The inertial sensor can also be used, either alone or in combination with other sensors, the position or orientation of the user's body part to which the device is attached (e.g., the orientation or position of the user's wrist or arm). In some implementations, such information may be used to calibrate the PPG and/or taken into account in PWA.”);
  calculating sensor position information on a position of the sensing apparatus (Para. [0167], “The inertial sensor can also be used, either alone or in combination with other sensors, the position or orientation of the user's body part to which the device is attached (e.g., the orientation or position of the user's wrist or arm). In some implementations, such information may be used to calibrate the PPG and/or taken into account in PWA.” See also para. [0083], “For instance, a proximal pulse wave may be represented by PPG data collected from the chest of the upper arm, and a distal pulse wave may be represented by PPG data collected at the wrist or the foot. The arrival time of the pulse wave may be measured by various physiological sensors or data graphical representations.” The transit time depends on the distance between the sensors which is calculated using inertial sensors and position information.); and
determining whether or not the sensing apparatus and the calibration device are worn on an identical biological site based on the sensor position information and the calibration position information (Para. [0167], “The inertial sensor can also be used, either alone or in combination with other sensors, the position or orientation of the user's body part to which the device is attached (e.g., the orientation or position of the user's wrist or arm). In some implementations, such information may be used to calibrate the PPG and/or taken into account in PWA.” See also para. [0083], “For instance, a proximal pulse wave may be represented by PPG data collected from the chest of the upper arm, and a distal pulse wave may be represented by PPG data collected at the wrist or the foot. The arrival time of the pulse wave may be measured by various physiological sensors or data graphical representations.” The transit time depends on the distance between the sensors which is calculated using inertial sensors and position information.),
Pantelopoulos fails to disclose wherein the second processing circuity gives warning when the sensing apparatus and the calibration device are not being worn on the identical biological site. 
However, in the same field of endeavor, Nuovo teaches wherein the second processing circuity gives warning when the sensing apparatus and the calibration device are not being worn on the identical biological site (Col. 16 line 55 – Col. 17 line 6, “one or more of the sensor units 1528 may be rotatable, manually or automatically, in the same or opposite rotational directions and the sensor units 1528 may be in sync or out of sync relative to each other depending on the application. Rotation of the sensor units 1528 may occur either individually, in combination with other sensor units 1528 or the sensor module 1516, as illustrated in FIG. 15, sensor module 1616, as illustrated in FIG. 16, may be moved along the track of the band 1512 having a clasp 1534 as illustrated in FIG. 15, and 1612 having a clasp 1634 as illustrated in FIG. 16, and the sensor units 1628 rotated.” Automatic adjustment to the correct sensor site is warning they were incorrectly placed at least momentarily).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Pantelopoulos to include a specific force range as taught by Nuovo in order to align the sensor units to ensure improved physiological measurements (Col. 16 line 55 – Col. 17 line 6, “Such rotation may facilitate refined positioning of the sensor units 1628 for improved comfort or improved physiological measurements depending on the body part.”).
Regarding claim 18, Pantelopoulos discloses A non-transitory computer readable medium storing a computer program which is executed by a computer comprising a sensing apparatus and a calibration device, the computer program causing the computer to perform (Abstract and entire document):
  intermittently measuring first biological information (FIG. 3A and para. [0113], “Using the proximal wave data obtained using the ECG electrodes and the distal wave data from obtained using the PPG sensors, PTT values may be estimated.”);
transmitting data including the first biological information (Para. [0159], “In such cases, the biometric monitoring device may communicate with these external devices using wired or wireless communications connections.”); 
receiving the data (Para. [0159], “In such cases, the biometric monitoring device may communicate with these external devices using wired or wireless communications connections.”);
detecting a pulse wave continuously in time (FIG. 3A and para. [0113], “Using the proximal wave data obtained using the ECG electrodes and the distal wave data from obtained using the PPG sensors, PTT values may be estimated.”);
determining whether or not a difference between an amplitude value of a pulse wave detected before or after a period of time during which the calibration device measures the first biological information, and a minimum amplitude value of the pulse wave detected during said period of time is equal to or greater than a threshold value (Para. [0130], “In some implementations, based on determining that an amplitude of the PPG data has decreased in the time period by more than a threshold value, the system automatically proceed to take a calibration blood pressure measurement using the calibration blood pressure measuring device.”); and
calibrating the pulse wave based on the first biological information and calculating second biological  information based on the calibrated pulse wave if it is determined that the difference is equal to or greater than the threshold value (Para. [0130], “In some implementations, based on determining that an amplitude of the PPG data has decreased in the time period by more than a threshold value, the system automatically proceed to take a calibration blood pressure measurement using the calibration blood pressure measuring device.”),
Pantelopoulos fails to disclose wherein the second processing circuity gives warning when the sensing apparatus and the calibration device are not being worn on the identical biological site. 
However, in the same field of endeavor, Nuovo teaches wherein the second processing circuity gives warning when the sensing apparatus and the calibration device are not being worn on the identical biological site (Col. 16 line 55 – Col. 17 line 6, “one or more of the sensor units 1528 may be rotatable, manually or automatically, in the same or opposite rotational directions and the sensor units 1528 may be in sync or out of sync relative to each other depending on the application. Rotation of the sensor units 1528 may occur either individually, in combination with other sensor units 1528 or the sensor module 1516, as illustrated in FIG. 15, sensor module 1616, as illustrated in FIG. 16, may be moved along the track of the band 1512 having a clasp 1534 as illustrated in FIG. 15, and 1612 having a clasp 1634 as illustrated in FIG. 16, and the sensor units 1628 rotated.” Automatic adjustment to the correct sensor site is warning they were incorrectly placed at least momentarily).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Pantelopoulos to include a specific force range as taught by Nuovo in order to align the sensor units to ensure improved physiological measurements (Col. 16 line 55 – Col. 17 line 6, “Such rotation may facilitate refined positioning of the sensor units 1628 for improved comfort or improved physiological measurements depending on the body part.”).
Regarding claim 19, Pantelopoulos discloses A non-transitory computer readable medium storing a computer program which is executed by a computer comprising a sensing apparatus and a calibration device, the computer program causing the computer to perform (Abstract and entire document):
 intermittently measuring first biological information (FIG. 3A and para. [0113], “Using the proximal wave data obtained using the ECG electrodes and the distal wave data from obtained using the PPG sensors, PTT values may be estimated.”);
transmitting data including the first biological information and information on expansion of a cuff, the cuff being configured to be worn on a living body when the first biological information is measured, the cuff being configured to expand and then contract in volume (Para. [0159], “In such cases, the biometric monitoring device may communicate with these external devices using wired or wireless communications connections.”);
receiving the data (Para. [0159], “In such cases, the biometric monitoring device may communicate with these external devices using wired or wireless communications connections.”);
detecting a pulse wave continuously in time (FIG. 3A and para. [0113], “Using the proximal wave data obtained using the ECG electrodes and the distal wave data from obtained using the PPG sensors, PTT values may be estimated.”);
determining whether or not a difference between an amplitude value of a pulse wave detected before or after a period of time during which the calibration device measures the first biological information, and an amplitude value of the pulse wave detected when the cuff expands to the maximum during said period of time is equal to or greater than a threshold value (Para. [0130], “In some implementations, based on determining that an amplitude of the PPG data has decreased in the time period by more than a threshold value, the system automatically proceed to take a calibration blood pressure measurement using the calibration blood pressure measuring device.”); and
calibrating the pulse wave based on the first biological information and calculating second biological information based on the calibrated pulse wave if it is determined that the difference is equal to or greater than the threshold value (Para. [0130], “In some implementations, based on determining that an amplitude of the PPG data has decreased in the time period by more than a threshold value, the system automatically proceed to take a calibration blood pressure measurement using the calibration blood pressure measuring device.”),
Pantelopoulos fails to disclose wherein the second processing circuity gives warning when the sensing apparatus and the calibration device are not being worn on the identical biological site. 
However, in the same field of endeavor, Nuovo teaches wherein the second processing circuity gives warning when the sensing apparatus and the calibration device are not being worn on the identical biological site (Col. 16 line 55 – Col. 17 line 6, “one or more of the sensor units 1528 may be rotatable, manually or automatically, in the same or opposite rotational directions and the sensor units 1528 may be in sync or out of sync relative to each other depending on the application. Rotation of the sensor units 1528 may occur either individually, in combination with other sensor units 1528 or the sensor module 1516, as illustrated in FIG. 15, sensor module 1616, as illustrated in FIG. 16, may be moved along the track of the band 1512 having a clasp 1534 as illustrated in FIG. 15, and 1612 having a clasp 1634 as illustrated in FIG. 16, and the sensor units 1628 rotated.” Automatic adjustment to the correct sensor site is warning they were incorrectly placed at least momentarily).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Pantelopoulos to include a specific force range as taught by Nuovo in order to align the sensor units to ensure improved physiological measurements (Col. 16 line 55 – Col. 17 line 6, “Such rotation may facilitate refined positioning of the sensor units 1628 for improved comfort or improved physiological measurements depending on the body part.”).

Response to Arguments
Applicant’s arguments with respect to claims 1-5 and 7-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed March 18, 2022 have been fully considered but they are not persuasive. With respect to the arguments regarding claim 6, the arguments are not persuasive. Pantelopoulos discloses determining when an amplitude is small enough during a time period such that a new calibration will be made, this anticipates the claim language of claim 6 which essentially states the same thing by stating, a difference between an amplitude and a minimum amplitude during a time period – basically stating that an amplitude is small enough during the time period such that a new calibration is required. Thus, the arguments are not persuasive. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                      
	

/DEVIN B HENSON/Primary Examiner, Art Unit 3791